Citation Nr: 9915114	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-16 617	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of both feet.

2.  Entitlement to service connection for residuals of a left 
hand injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty during the Korean conflict.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in April 1998, when it was remanded to allow 
for scheduling of a hearing on appeal before a Member of the 
Board at the Boston RO.  The hearing was held in March 1999 
and the appeal has been returned to the Board for appellate 
review.


REMAND

The veteran contends he injured his back, his left hand, and 
suffered frostbite to both feet during service under combat 
conditions in Korea in 1953 and 1954.  He also asserts that 
he suffers from PTSD as a result of stressful experiences 
during combat during the same time frame.

Initially, the Board observes that the veteran's dates of 
service have not been entirely verified for the record.  On 
his original application for compensation or pension, filed 
in May 1976, the veteran reported active service from 
December 1952 to November 1954.  He also submitted a document 
indicating that he received an honorable discharge from the 
Army in November 1960.  This form reflects that he was a 
Sergeant, E-5, in the infantry, USAR at the time of his 
discharge.  Whether USAR reflects service in the Army 
Reserves as a reservist, rather than as a full-time active 
duty serviceman, is unclear.  As a preliminary matter, prior 
to further review of the veteran's appeal, his service dates 
must be verified.

The National Personnel Records Center (NPRC) has certified 
that the veteran's service medical and service personnel 
records are unavailable.  Although there is unfortunately no 
way of knowing with certainty, the NPRC has indicated that 
the records would have been located in a portion of their 
building which was destroyed by fire in 1973.  Thus, it is 
likely that the records cannot be located because they were 
destroyed.  Because the veteran's service medical records are 
not available for review, the VA has a heightened duty to 
consider carefully all contemporaneous evidence of the 
veteran's physical condition during and after service.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board 
observes that the RO has attempted to fulfill this heightened 
duty by requesting that the NPRC search through secondary 
sources for reports of the veteran's claimed injuries.  These 
efforts have been unsuccessful, however, as the veteran is 
unable to remember the dates of his injuries with enough 
specificity to allow for such a search.

The veteran reports having been awarded the Korean Service 
Medal with one Bronze Service Star, the United Nation Service 
Medal, the National Defense Service Medal, and a Combat 
Infantry Badge in connection with his service during the 
Korean conflict.  Especially because it appears that his 
service medical and personnel records may have been destroyed 
by fire, the Board is of the opinion that the RO should 
attempt to verify the award of these Medals through 
Department of Defense records and alternate sources.  

In the case of a veteran who participated in combat, as this 
veteran reports, and when there is no report of the claimed 
disability contained in the veteran's service medical 
records, governing statute sets forth a three-step analysis 
for evaluating the evidence of record.  38 U.S.C.A. 
§ 1154(b).  This provision has been interpreted by the 
Federal Circuit Court of Appeals as follows.  First, it must 
be determined whether there is "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  Second, it must be determined whether this 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If these two conditions are 
met the veteran's evidence shall be accepted as "sufficient 
proof of service connection", even if no official record of 
such incurrence exists.  A factual presumption thus arises 
that the alleged injury or disease is service connected.  
Lastly, it must be determined whether the government has met 
its burden of rebutting the presumption of service connection 
by "clear and convincing evidence to the contrary."  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

In order to satisfy the requirements set forth in Collette, 
in conjunction with the heightened duty to assist defined in 
O'Hare, supra, the Board is of the opinion that the RO should 
leave no stone unturned in the preliminary effort to verify 
the dates of the veteran's service and all obtain all 
possible information regarding the circumstances of his 
service.  In this regard, it is observed that the veteran 
reports that he was assigned to Company A, 32nd Infantry 
Regiment, 7th Division.  "The duty [to assist] is heightened 
when the putative records are in the control of a 
governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

During the March 1999 hearing on appeal, the veteran 
testified that "through the years" he has sought medical 
treatment at the Lowell VA Outpatient Clinic and at Jamaica 
Plains.  Additionally, several hospitalization summaries 
reflecting treatment in 1976 at the Boston VA Hospital are of 
record.  Some outpatient treatment records dated between 1995 
and 1996 have been obtained and the veteran has submitted 
several dated in 1997 himself.  However, it appears that 
additional VA treatment records may be outstanding.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, prior to further review of the 
veteran's appeals, these medical records must be obtained for 
inclusion in the veteran's claims file.  

During a March 1997 VA psychological evaluation, the veteran 
reported receiving Social Security benefits.  Evidence of 
record indicates that in the 1980s the veteran had been 
awarded disability benefits from the Social Security 
Administration (SSA), which were discontinued and may have 
been reinstated.  If the veteran is currently receiving 
disability benefits from the SSA the VA has a duty to 
consider the same evidence considered by that agency in 
making any decision regarding entitlement to VA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These 
records should likewise be obtained prior to further review 
of the veteran's claims.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should attempt to verify, 
through official channels, the 
veteran's period(s) of military 
service as well as any medals, badges, 
and decorations awarded to the veteran 
in conjunction with his military 
service.

2. The RO should obtain all records of VA 
medical treatment afforded to the 
veteran since his discharge from 
service which are not contained in his 
claims file for inclusion in the file.  
A thorough search for records at all 
VA medical facilities located in close 
proximity to the veteran's residence 
should be undertaken.

3. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.

4. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If further evidentiary 
development, such as scheduling VA 
medical examinations or contacting the 
U.S. Armed Services Center for 
Research of Unit Records, appears 
warranted at this time, such 
development should be undertaken prior 
to adjudication of the veteran's 
claims.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


